Exhibit 10.1

 

RESTRICTED STOCK AGREEMENT

 

THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is made as of the           
day of                          , 2012, between Carbon Natural Gas Company, a
Delaware corporation (the “Company”), and                           (the
“Director”).

 

1.                                       Award.  Pursuant to the Carbon Natural
Gas Company 2011 Stock Incentive Plan (the “Plan”), as of the date of this
Agreement,                              shares of the Company’s common stock,
par value $0.01 per share (the “Restricted Stock”), are being issued as
hereinafter provided in the Director’s name subject to certain restrictions
thereon, in consideration for the services that the Director has performed for
the Company and, or services that will be provided in the future. The Restricted
Stock shall be issued upon acceptance of this Agreement by the Director and upon
satisfaction of the conditions of this Agreement. The Director acknowledges
receipt of a copy of the Plan, and agrees that this award of Restricted Stock
shall be subject to all of the terms and provisions of the Plan, including
future amendments thereto, if any, pursuant to the terms thereof.

 

2.                                       Definitions.  Capitalized terms used in
this Agreement that are not defined below or in the body of this Agreement shall
have the meanings given to them in the Plan. In addition to the terms defined in
the body of this Agreement, the following capitalized words and terms shall have
the meanings indicated below:

 

(a)                                  “Change in Control” means the occurrence
of:

 

(i)                                     the acquisition within any 12-month
period by any “Person” (as the term person is used for purposes of Section 13(d)
or 14(d) of the Exchange Act), immediately after which such Person has
“Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of thirty percent (30%) or more of the total voting power of the
then outstanding stock of the Company entitled to vote generally in the election
of directors, but excluding the following transactions (the “Excluded
Acquisitions”):

 

(A)                              any acquisition directly from the Company
(other than an acquisition by virtue of the exercise of a conversion privilege
of a security that was not acquired directly from the Company),

 

(B)                                any acquisition by the Company, and

 

(C)                                any acquisition by an employee benefit plan
(or related trust) sponsored or maintained by the Company;

 

(ii)                                  a change in the composition of the Board
such that at any time during a period of 12 months or less, individuals who at
the beginning of such period constitute the Board (and any new directors whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least a majority of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was so approved) cease for any reason to
constitute a majority thereof;

 

(iii)                               an acquisition (other than an Excluded
Acquisition) by any Person of fifty percent (50%) or more of the voting power or
value of the Company’s stock;

 

(iv)                              the consummation of a merger, consolidation,
reorganization or similar corporate transaction, whether or not the Company is
the surviving company in such transaction, other than a merger, consolidation,
or reorganization that would result in the Persons who are Beneficial Owners of
the Company’s stock outstanding immediately prior thereto continuing to
Beneficially Own, directly or indirectly, in substantially the same proportions,
at least fifty percent (50%) of the combined voting power or value of the
Company’s stock (or the stock of the surviving entity) outstanding immediately
after such merger, consolidation or reorganization; or

 

(v)                                 the sale or other disposition during any 12
month period of all or substantially all of the assets of the Company, provided
that such sale is of assets having a total gross fair

 

1

--------------------------------------------------------------------------------


 

market value equal to or greater than forty percent (40%) of the total gross
fair market value of the assets of the Company immediately prior to such sale or
disposition.

 

The foregoing definition of “Change in Control” is intended to comply with the
requirements of Section 409A of the Code and the guidance issued thereunder and
shall be interpreted and applied by the Committee in a manner consistent
therewith.

 

(b)                                 “Disability” means disability as determined
by the Committee in accordance with Section 22(e)(3) of the Code.

 

(c)                                  “Fair Market Value” has the meaning
provided in the Plan.

 

(d)                                 “Section 16 Person” shall mean an officer,
director or affiliate of the Company or a former officer, director or affiliate
of the Company who is subject to section 16 of the Securities Exchange Act of
1934, as amended.

 

(e)                                  “Earned Shares” means the Restricted Stock
after the lapse of the Forfeiture Restrictions without forfeiture.

 

(f)                                    “Forfeiture Restrictions” shall have the
meaning specified in Section 3(a) hereof.

 

3.                                       Restricted Stock.   The Director hereby
accepts the Restricted Stock when issued and agrees with respect thereto as
follows:

 

(a)                                  Forfeiture Restrictions.  The Restricted
Stock may not be sold, assigned, pledged, exchanged, hypothecated or otherwise
transferred, encumbered or disposed of to the extent then subject to the
Forfeiture Restrictions, and in the event of termination of the Director’s
membership on the Board for any reason other than death or Disability, the
Director shall, for no consideration, forfeit to the Company all Restricted
Stock to the extent then subject to the Forfeiture Restrictions. The prohibition
against transfer and the obligation to forfeit and surrender Restricted Stock to
the Company upon termination of membership on the Board as provided in the
preceding sentence are herein referred to as the “Forfeiture Restrictions.” The
Forfeiture Restrictions shall be binding upon and enforceable against any
transferee of Restricted Stock.

 

(b)                                 Lapse of Forfeiture Restrictions.  Provided
that the Director has continuously served as a member of the Board from the date
of this Agreement through the lapse date described in this sentence, the
Forfeiture Restrictions shall lapse with respect to 100% of the Restricted
Shares on the first to occur of (i) the first anniversary of this Agreement,
(ii) the date upon which a Change in Control occurs, or (iii) the date upon
which the Director’s membership on the Board is terminated by reason of death or
Disability.

 

(c)                                  Certificates.  A physical stock certificate
evidencing the Restricted Stock shall be issued by the Company in the Director’s
name, pursuant to which the Director shall have all of the rights of a
stockholder of the Company with respect to the Restricted Stock, including,
without limitation, voting rights and the right to receive dividends (provided,
however, that dividends paid in shares of the Company’s stock shall be subject
to the Forfeiture Restrictions and further provided that dividends that are paid
other than in shares of the Company’s stock shall be paid no later than the end
of the calendar year in which the dividend for such class of stock is paid to
stockholders of such class or, if later, the 15th day of the third month
following the date the dividend is paid to stockholders of such class of stock).
The Director may not sell, transfer, pledge, exchange, hypothecate or otherwise
dispose of the stock until the Forfeiture Restrictions have expired, and a
breach of the terms of this Agreement shall cause a forfeiture of the Restricted
Stock. Instead of issuing physical stock certificates, the Company, in its sole
discretion, may elect to evidence and complete the delivery of the Restricted
Stock by means of electronic, book-entry statement in the records of the
Company’s stock transfer agent.

 

Certificates, if any, shall be delivered upon issuance to the Secretary of the
Company or to such other depository as may be designated by the Committee as a
depository for safekeeping until the forfeiture of such Restricted Stock occurs
or the Forfeiture Restrictions lapse pursuant to the terms of the Plan and this
Agreement. Upon the lapse of the Forfeiture Restrictions without forfeiture, the
Company shall cause a new certificate or certificates to be issued without
legend (except for any legend required pursuant to applicable securities laws or
any other agreement to

 

2

--------------------------------------------------------------------------------


 

which the Director is a party) in the name of the Director in exchange for the
certificate evidencing the Restricted Stock, or, as may be the case, the Company
shall issue appropriate instructions to the transfer agent if the electronic,
book-entry method is utilized. In any event, the Company, in its discretion, may
elect to deliver the shares in certificated or electronic form to a brokerage
account established for the Director’s account at a brokerage or financial
institution selected by the Company. Upon request, concurrent with completion
and return of this Agreement, the Director shall deliver to the Company a stock
power, endorsed in blank, relating to the Restricted Stock to enable it to
deliver the Restricted Stock on the Director’s behalf.

 

(d)                                 Corporate Acts.  The existence of the
Restricted Stock shall not affect in any way the right or power of the Board or
the stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of debt or equity securities, the dissolution or liquidation of the Company or
any sale, lease, exchange or other disposition of all or any part of its assets
or business or any other corporate act or proceeding. The prohibitions of
Section 3(a) hereof shall not apply to the transfer of Restricted Stock pursuant
to a plan of reorganization of the Company, but the stock, securities or other
property received in exchange therefor shall also become subject to the
Forfeiture Restrictions and provisions governing the lapsing of such Forfeiture
Restrictions applicable to the original Restricted Stock for all purposes of
this Agreement, and the certificates representing such stock, securities or
other property shall be legended to show such restrictions.

 

4.                                       Withholding of Tax.  To the extent that
the receipt of the Restricted Stock or the lapse of any Forfeiture Restrictions
results in compensation income or wages to the Director for federal, state or
local tax purposes, the Director shall deliver to the Company at the time of
such receipt or lapse, as the case may be, such amount of money as the Company
may require to meet its minimum obligation under applicable tax laws or
regulations, and if the Director fails to do so, the Company is authorized to
withhold from any cash or stock remuneration (including withholding any shares
of Restricted Stock or Earned Shares distributable to the Director under this
Agreement) then or thereafter payable to the Director any tax required to be
withheld by reason of such resulting compensation income or wages. The Director
acknowledges and agrees that the Company is making no representation or warranty
as to the tax consequences to the Director as a result of the receipt of the
Restricted Stock, the lapse of any Forfeiture Restrictions or the forfeiture of
any Restricted Stock pursuant to the Forfeiture Restrictions.

 

5.                                       Status of Stock.  The Director agrees
that the Restricted Stock and Earned Shares issued under this Agreement will not
be sold or otherwise disposed of in any manner which would constitute a
violation of any applicable federal or state securities laws. The Director also
agrees that (a) the certificates (or uncertificated book-entry shares as the
case may be) representing the Restricted Shares and Earned Shares may bear such
legend or legends as the Committee deems appropriate in order to reflect the
Forfeiture Restrictions and to assure compliance with the terms and provisions
of this Agreement and applicable securities laws, (b) the Company may refuse to
register the transfer of the Restricted Stock or Earned Shares on the stock
transfer records of the Company if such proposed transfer would constitute a
violation of the Forfeiture Restrictions or, in the opinion of counsel
satisfactory to the Company, of any applicable securities law, and (c) the
Company may give related instructions to its transfer agent, if any, to stop
registration of the transfer of the Restricted Stock or Earned Shares.

 

6.                                       Membership on the Board.  Nothing in
the adoption of the Plan, or the award of the Restricted Stock thereunder
pursuant to this Agreement, shall confer upon the Director the right to
continued membership on the Board or affect in any way the right of the Company
to terminate such membership at any time. Any question as to whether and when
there has been a termination of the Director’s membership on the Board, and the
cause of such termination, shall be determined by the Board or its delegate, and
its determination shall be final.

 

7.                                       Notices.  Any notices or other
communications provided for in this Agreement shall be sufficient if in writing.
In the case of the Director, such notices or communications shall be effectively
delivered if hand delivered to the Director or if sent by registered or
certified mail to the Director at the last address the Director has filed with
the Company. In the case of the Company, such notices or communications shall be
effectively delivered if sent by registered or certified mail to the Company at
its principal executive offices.

 

8.                                       Entire Agreement; Amendment.  This
Agreement replaces and merges all previous agreements and discussions relating
to the same or similar subject matters between the Director and the Company and
constitutes the entire agreement between the Director and the Company with
respect to the subject matter of this

 

3

--------------------------------------------------------------------------------


 

Agreement. This Agreement may not be modified in any respect by any verbal
statement, representation or agreement made by any employee, officer, or
representative of the Company or by any written agreement unless signed by an
officer of the Company who is expressly authorized by the Company to execute
such document.

 

9.                                       Binding Effect; Survival.  This
Agreement shall be binding upon and inure to the benefit of any successors to
the Company and all persons lawfully claiming under the Director. The provisions
of Section 5 shall survive the lapse of the Forfeiture Restrictions without
forfeiture.

 

10.                                 Controlling Law.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Director has executed this
Agreement, all as of the date first above written.

 

 

CARBON NATURAL GAS COMPANY

 

 

 

 

 

By:

 

 

 

Patrick R. McDonald,

 

 

Chief Executive Officer

 

 

 

 

 

DIRECTOR:

 

 

 

 

 

 

 

Name:

 

 

Signature Page

Restricted Stock Agreement

 

--------------------------------------------------------------------------------